Exhibit No. 10.37



FOURTH AMENDMENT AGREEMENT

        FOURTH AMENDMENT AGREEMENT

(this "Agreement") dated as of July 12, 2005 by and among (1) Gerber Scientific,
Inc. and Gerber Scientific International, Inc. (collectively, the "Borrowers"),
(2) Gerber Coburn Optical International, Inc., Spandex Limited, Spandex Benelux
BV, Gerber Scientific International Ltd. (f/k/a ND Graphic Products Limited), H.
Brunner GmbH, and Gerber Scientific UK Ltd., (collectively, the "Guarantors"),
(3) the financial institutions party to the Credit Agreement (as defined below)
as lenders (collectively, the "Lenders" and individually, a "Lender"), (4) Bank
of America, N.A., successor by merger to Fleet National Bank, as issuing bank
(the "Issuing Bank"), and (5) Fleet Capital Corporation, as administrative agent
(the "Administrative Agent") for the Lenders with respect to a certain Credit
and Security Agreement dated as of May 5, 2003 by and among the Borrowers, the
Guarantors, the Lenders, the Issuing Bank and the Administrative Agent (as
amended to date, the "Credit Agreement").



W I T N E S S E T H:

        WHEREAS

, the Borrowers and the Guarantors have requested that the Lenders and the
Issuing Bank amend certain terms and conditions of the Credit Agreement on the
terms and conditions set forth herein and consent to an amendment of the Tranche
B Loan Agreement; and





        WHEREAS

, the parties hereto have agreed to amend certain provisions of the Credit
Agreement and consent to an amendment of the Tranche B Loan Agreement on the
terms and conditions set forth herein.



        NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:





             §1.  Definitions.  Capitalized terms used herein without definition
that are defined in the Credit Agreement (after giving effect to the amendments
thereof set forth herein) shall have the same meanings herein as therein.

             §2.  Ratification of Existing Agreements.  All of the Borrowers'
and the Guarantors' obligations and liabilities to the Lenders and the Issuing
Bank as evidenced by or otherwise arising under the Credit Agreement, the
Revolving Credit Notes and the other Loan Documents, are, by the Borrowers' and
the Guarantors' execution of this Agreement, ratified and confirmed in all
respects. In addition, by the Borrowers' and the Guarantors' execution of this
Agreement, each of the Borrowers and the Guarantors represents and warrants that
to the best of each of the Borrowers' and the Guarantors' knowledge it does not
have any counterclaim, right of set-off, recoupment, defense or independent
action of any kind with respect to such obligations and liabilities.
 



            §3.  Representations and Warranties.  Each of the Borrowers and the
Guarantors hereby represents and warrants to the Lenders and the Issuing Bank
that all of the representations and warranties made by the Borrowers and the
Guarantors in the Credit Agreement, the Revolving Credit Notes and the other
Loan Documents are true in all material respects on the date hereof as if made
on and as of the date hereof, except to the extent that such representations and
warranties relate expressly to an earlier date.
 



            §4.  Conditions Precedent.  The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:

                (a)  Representations and Warranties. All of the representations
and warranties made by the Borrowers and the Guarantors herein, whether directly
or incorporated by reference, shall be true and correct on the date hereof
except as provided in §3 hereof.

                (b)  Performance; No Event of Default. The Borrowers and the
Guarantors shall have performed and complied in all respects with all terms and
conditions herein required to be performed or complied with by them prior to or
at the time hereof, and there shall exist no Default or Event of Default.

              (c)  Corporate Action. All requisite corporate action necessary
for the valid execution, delivery and performance by the Borrowers and the
Guarantors of this Agreement and all other instruments and documents delivered
by the Borrowers and the Guarantors in connection therewith shall have been duly
and effectively taken.

              (d)  Delivery. The Borrowers, the Guarantors, the Required Lenders
and the Issuing Bank shall have executed and delivered this Agreement.

             (e)  Tranche B Amendment. The Tranche B Lenders and the Borrowers
shall have entered into an amendment to the Tranche B Documents in the form
attached hereto as Exhibit A and, subject only to this Agreement taking effect,
the amendments to the Tranche B Documents set forth therein shall become
effective.

            (f)  Fee. The Borrowers shall have paid to the Agent in cash, for
the account of the Lenders, the $50,000 of the $100,000 Fourth Amendment Fee
that is payable on the Fourth Amendment Date.
 



        §5.  Amendments to the Credit Agreement.

                 5.1.    Amendments to Section 1.1



        (a) The definition of "Fixed Charge Coverage Ratio" appearing in Section
1.1 of the Credit Agreement is hereby amended by adding the following to the end
of such definition:

provided

that, solely for the purpose of determining the Fixed Charge Coverage Ratio
pursuant to Section 8.10(b) (but not for the purposes of Section 8.6, 8.13 or
any other section) for the periods ending on July 31, 2005, October 31, 2005 and
January 31, 2006, clause (b)(iii) of this definition instead read as follows
(and for the periods ending on April 30, 2006 and thereafter, this proviso shall
no longer be applicable): (iii) the amount of any cash payment made by the
Credit Parties and their Subsidiaries with respect to underfunded pension
liability during the period for which the Fixed Charge Coverage Ratio is being
determined (i.e. on a fiscal year-to-date basis).



        (b) The reference to "March 31, 2003" in the definition of "Tangible
Capital Base" appearing in Section 1.1 of the Credit Agreement is hereby deleted
and replaced with "April 30, 2005."

        (c) The following definitions are added in alphabetical order to Section
1.1 of the Credit Agreement:

"Fourth Amendment Agreement" means the Fourth Amendment Agreement dated as of
July 12, 2005 among the Borrowers, the Guarantors, the Lenders, the Issuing Bank
and the Administrative Agent with respect to this Agreement.

"Fourth Amendment Date" means the date on which all of the conditions precedent
set forth in Section 4 of the Fourth Amendment Agreement have been satisfied (or
waived by the Agent).

"Fourth Amendment Fee" has the meaning assigned to such term in Section 2.8(f).

5.2.  Amendment to Section 2.8.

        Section 2.8 of the Credit Agreement is hereby amended by designating
clause (f) as clause (g) and by inserting the following clause (f) after clause
(e):

        (f) Fourth Amendment Fee. The Borrowers jointly and severally agree to
pay to the Agent for the account of the Lenders an additional fee (the "Fourth
Amendment Fee") in the amount of $100,000, $50,000 of which fee shall be payable
on the Fourth Amendment Date and the balance of which shall be payable on August
1, 2005.

5.3.  Amendment to Section 7.6.

        The proviso at the end of the third sentence of Section 7.6 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

        provided

that, so long as no Default has occurred and is continuing, the Borrowers shall
not be responsible for the costs of more than three such field examinations in
any one fiscal year.



5.4.  Amendment to Section 8.6.

        Clause (i) of Section 8.6 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

        (i) the Credit Parties had a Fixed Charge Ratio of not less than 1.75 to
1.00 for the four fiscal quarters ended as of the end of the fiscal quarter most
recently ended immediately preceding the date of the Restricted Junior Payment,
as determined based upon the financial statements and Borrowing Base and
Collateral Update Certificate delivered by the Borrower with respect to and as
of the end of such fiscal quarter, and (ii) the Credit Parties had a Total
Liabilities to Tangible Capital Base Ratio of not less than (a) with respect to
prepayments being made prior to the delivery to the Agent of the financial
statements of the Parent and its Subsidiaries for the fiscal quarter ended April
30, 2006, 2.90 to 1.00, and (b) thereafter 2.00 to 1.00, in each case for the
four fiscal quarters ended as of the end of the fiscal quarter most recently
ended immediately preceding the date of the Restricted Junior Payment, in each
case as determined based upon the financial statements and Borrowing Base and
Collateral Update Certificate delivered by the Borrower with respect to and as
of the end of such fiscal quarter;

5.5  Amendment to Section 8.10(b).

        Section 8.10(b) (Fixed Charge Coverage Ratio) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

        (b) Fixed Charge Coverage Ratio. The Credit Parties shall not permit the
Fixed Charge Coverage Ratio to be less than (i) 1.75 to 1.00 as of April 30,
2003 or July 31, 2003 for the period of four fiscal quarters most recently then
ended, (ii) 1.50 to 1.00 as of October 31, 2003 or January 31, 2004 for the
period of four fiscal quarters most recently then ended, (iii) 1.75 to 1.00 as
of April 30, 2004 for the period of four fiscal quarters most recently then
ended, (iv) 1.50 to 1.00 as of July 31, 2004, October 31, 2004, or January 31,
2005 for the period of four fiscal quarters most recently then ended, (v) 1.75
to 1.00 as of April 30, 2005 for the period of four fiscal quarters most
recently then ended, (vi) .70 to 1.00 as of July 31, 2005 for the then fiscal
year-to-date, (vii) .90 to 1.00 as of October 31, 2005 or January 31, 2006 for
the then fiscal year-to-date, (viii) 1.10 to 1.00 as of April 30, 2006 for the
period of four fiscal quarters most recently then ended, (ix) 1.25 to 1.00 as of
July 31, 2006 for the period of four fiscal quarters most recently then ended,
(x) 1.50 to 1.00 as of October 31, 2006 or January 31, 2007 for the period of
four fiscal quarters most recently then ended, or (xi) 1.75 to 1.00 as of April
30, 2007 or any fiscal quarter ending thereafter, for the period of four fiscal
quarters most recently then ended.

5.6  Amendment to Section 8.10(c).

        Section 8.10(c) (Total Liabilities to Tangible Capital Base Ratio) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Total Liabilities to Tangible Capital Base Ratio. The Credit Parties shall not
permit the Total Liabilities to Tangible Capital Base Ratio as of the end of any
fiscal quarter ending on any date or during any period listed in the table below
to be more than the ratio set forth opposite such date or period in such table:



Fiscal Quarters Ending

Ratio

July 31, 2005

4.00 to 1.00

October 31, 2005

4.00 to 1.00

January 31, 2006

3.75 to 1.00

April 30, 2006

3.50 to 1.00

July 31, 2006

3.25 to 1.00

October 31, 2006

3.00 to 1.00

January 31, 2007

2.75 to 1.00

April 30, 2007 and thereafter

2.50 to 1.00

5.7.  Amendment to Section 8.10(d).

           Section 8.10(d) (Capital Expenditures) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:



(d) Capital Expenditures. The Credit Parties shall not make any Capital
Expenditures (including, without limitation, incurring any Capital Lease
Obligations) which, in the aggregate for all Credit Parties, exceed $9,500,000
during any fiscal year of the Parent.

5.8.  Amendment to Section 8.13

(a) Clause (A) of subsection (b)(i) of Section 8.13 is hereby amended and
restated in its entirety to read as follows:

        (A)(x)(1) the Credit Parties had a Fixed Charge Coverage Ratio of not
less than 1.75 to 1.00 for the four fiscal quarters ended as of the end of the
fiscal quarter most recently ended immediately preceding the date of the
prepayment, (2) with respect to any fiscal period as to which Section 8.10
requires that the Credit Parties have a specified Fixed Charge Coverage Ratio
for a period of less than four fiscal quarters, the Fixed Charge Coverage Ratio
of the Credit Parties for such period of less than four fiscal quarters was in
compliance with Section 8.10(b) as of the end of the fiscal quarter most
recently ended immediately preceding the date of the prepayment (in addition to
complying with the requirement of clause (1) of this clause (A) for the period
of four fiscal quarters ended on such date), and (3) the Credit Parties had a
Total Liabilities to Tangible Capital Base Ratio of not less than (a) with
respect to prepayments being made prior to the delivery to the Agent of the
financial statements of the Parent and its Subsidiaries for the fiscal quarter
ended April 30, 2006, 2.90 to 1.00, and (b) thereafter 2.00 to 1.00, in each
case for the four fiscal quarters ended as of the end of the fiscal quarter most
recently ended immediately preceding the date of the prepayment with respect to
prepayments being made, in each case as determined based upon the financial
statements and Borrowing Base and Collateral Update Certificate delivered by the
Borrower with respect to and as of the end of such fiscal quarter, or (y) if the
condition of clause (x) of this paragraph is not satisfied, the Modified Fixed
Charge Coverage Ratio as of the end of the fiscal quarter most recently ended
immediately preceding the proposed prepayment date (and after giving effect to
the proposed prepayment) for the period of four fiscal quarters most recently
then ended shall be not less than 1.20 to 1.00, as determined based upon the
financial statements and Borrowing Base and Collateral Update Certificate
delivered by the Borrower with respect to and as of the end of such fiscal
quarter (it being understood that any failure to satisfy any covenant in Section
8.10, including the required Fixed Charge Coverage Ratio, will constitute an
Event of Default, and the Agent and Lenders will have the right to exercise any
rights and remedies under Article 9, the Collateral Documents and applicable law
notwithstanding any right of the Borrowers to make a prepayment of the Tranche B
Loan pursuant to this Section 8.13)).

        §6.  Consent.  



The Lenders hereby consent to an amendment of the Tranche B Loan Agreement in
the form attached hereto as Exhibit A.

        §7.  Miscellaneous Provisions.



            (a) Except as otherwise expressly provided by this Agreement, all of
the respective terms, conditions and provisions of the Credit Agreement, the
Revolving Credit Notes and the other Loan Documents shall remain the same. The
Credit Agreement, the Revolving Credit Notes and the other Loan Documents, each
as amended hereby, shall continue in full force and effect, and this Agreement
and the Credit Agreement, the Revolving Credit Notes and the other Loan
Documents, as applicable, shall be read and construed as one instrument.

            (b) This Agreement is intended to take effect under, and shall be
construed according to and governed by, the laws of the State of Connecticut.

            (c) This Agreement may be executed in any number of counterparts,
but all such counterparts shall together constitute but one instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one counterpart signed by each party hereto by and against which
enforcement hereof is sought. A facsimile of an executed counterpart shall have
the same effect as the original executed counterpart.

 

[Remainder of page intentionally blank; Signature Pages follow]

 



IN WITNESS WHEREOF,

each of the parties hereto have caused this Agreement to be executed in its name
and behalf by its duly authorized officer as of the date first written above.



BORROWERS

GERBER SCIENTIFIC, INC.

By: /s/ Jay Zager               

Name: Jay Zager
Title: Senior Vice President and CFO

GERBER SCIENTIFIC INTERNATIONAL, INC.

By: /s/ Jay Zager               

Name: Jay Zager
Title: Vice President and Treasurer

GUARANTORS

GERBER COBURN OPTICAL INTERNATIONAL, INC.

By: /s/ Jay Zager               

Name: Jay Zager
Title: Vice President and Treasurer

 

SPANDEX LIMITED

By: /s/ Stephen Lovass       

Name: Stephen Lovass
Title: Director

SPANDEX BENELUX BV

By: /s/ Stephen Lovass       

Name: Stephen Lovass
Title: Director

GERBER SCIENTIFIC INTERNATIONAL, LTD. (F/K/A ND GRAPHIC PRODUCTS LIMITED)

By: /s/ William V. Grickis   

Name: William V. Grickis
Title: Director

 

H. BRUNNER GMBH

By: /s/ John D. Henderson  

Name: John D. Henderson
Title: Gerschaftfüher

GERBER SCIENTIFIC UK LTD

By: /s/ Stephen Lovass       

Name: Stephen Lovass
Title: Director

 

AGENT

FLEET CAPITAL CORPORATION,

as Administrative Agent

By: /s/



Its:



ISSUING BANK



BANK OF AMERICA, N.A.,

as Issuing Bank

By: /s/



Its:

LENDERS



FLEET CAPITAL CORPORATION

By: /s/



Its:

CONGRESS FINANCIAL CORPORATION

By: /s/



Its:

EXHIBIT A



Form of amendment to Tranche B Loan Agreement